Citation Nr: 1702531	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-47 431	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A July 2015 Board decision granted a rating of 50 percent for PTSD effective from the date of the grant of service connection, December 2, 2008, and remanded the matter of entitlement to rating in excess of 50 percent for PTSD.  This decision also found the matter of entitlement to TDIU to be an element of the claim for an increased rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded this matter as well. 

In March 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 

FINDINGS OF FACT

1.  Symptoms attributable to the Veteran's service connected PTSD are productive of no more than occupational and social impairment with reduced reliability and productivity.   

2.  The only service connected disability is PTSD, rated as 50 percent disabling.  

3.  The Veteran has the equivalent of a high school education; work experience driving and loading trucks; and has alternately reported that he last worked full time in 2004 and 2006.    

4.  The Veteran's PTSD has not prevented him from securing and following a substantially gainful occupation


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for TDIU are not met.  38 U.S.C.A §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II. Analysis

A.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence demonstrate distinct time periods in which the service-connected disability exhibited distinct symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders such PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. § 4.130.

According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), global assessment of function (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Summarizing the pertinent history with the above criteria in mind, service connection for PTSD [and depressive disorder, not otherwise specified] was granted by the April 2009 rating decision on appeal.  A 30 percent rating was assigned under DC 9411, effective from the date of receipt of the claim for service connection of December 2, 2008.  Evidence than of record included reports from a March 2009 VA examination that reflected a GAF score of 54 and indicated the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.    

After a March 2012 VA examination reflected a GAF score of 52 and indicated the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, a May 2012 rating decision increased the rating for PTSD to 50 percent effective from March, 7, 2012, the date of the March 2012 VA examination.  As indicated, a July 2015 Board decision granted a rating of 50 percent for PTSD effective from the date of the grant of service connection of December 2, 2008, and this determination was effectuated by a March 2016 rating decision. 

The most recent VA psychiatric examination to assess the severity of the service connected PTSD was conducted in May 2016, with the examiner determining that that this condition was productive of occupational and social impairment with reduced reliability and productivity.  Symptoms associated with PTSD were said to be a depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and neglect of personal appearance and hygiene.  

Upon mental status examination in May 2016, no grooming or hygiene deficits were observed; eye contact was appropriate; and the Veteran was pleasant and cooperative during the evaluation.  He related in an easy manner and appeared to be forthcoming in his presentation.  His mood appeared subdued but affect was full ranging with easy laughter.  He did not exhibit any psychomotor abnormalities, and his speech was normal in fluency and rate.  The Veteran's responses to questions were not very detailed and sometimes his explanations were inconsistent with the symptoms that were queried.  Process of thought was logical and goal-directed; content of thought was reality based; and no hallucinations were reported.  The level of insight and judgment appeared to be good, and recent and remote memory were within normal limits.  The Veteran denied suicidal or homicidal ideation.  

With respect to social functioning, the May 2016 VA examination indicated the Veteran had been divorced from his second wife since 1993 and that he lived alone.  Interactions with others were said to occur, albeit in a limited manner.  In this regard, the Veteran's interactions were limited to those with his son and his 6 grandchildren; and the Veteran's pattern of reduced social interaction was said to have ben accompanied by heightened depression and ruminative tendencies.  He felt distant from his grandchildren and felt shame for not being able to offer enough emotional support.  

Although the Veteran reported impaired cognition, including difficulty focusing and general absentmindedness; testing revealed normal cognition.

The Veteran had retired as a dock worker at a trucking company in 2004.  He had initially been a truck driver, but had problems interacting with customers.  After being transferred to the dock, he had performed his job well.  He had attempted to work in 2010, delivering auto parts, but couldn't get along with customers and quit after eight or nine months.

In summarizing the Veteran's current functional ability, the examiner indicated that he maintains his ability to perform most activities of daily living and performs yard work, household chores, pays his bills online, shops, manages his medications, walks for exercise, and drives to the store.  Appetite and energy levels were described as being fairly good, and it was noted that the Veteran maintains a reasonable daily routine, although he could have lapses in hygiene for which he has prompts from his son.  Other than reclusiveness, no inappropriate behavior was demonstrated, and the Veteran's prognosis for improvement was estimated to be fair to good with the recommended reinitiation of mental health treatment.  In this regard, outpatient psychiatric treatment has been limited to individual and group counseling provided by VA in 2008 and 2009, with the Veteran telling the May 2016 examiner that he reported he discontinued the group therapy because he "became annoyed by other [V]eterans' embellishments about their accomplishments and their war stories only served to stir up his own distressing memories."  

The weight of the evidence is against a conclusion that PTSD results in more than "occupational and social impairment with reduced reliability and productivity" so as to warrant a rating in excess of 50 percent.  As indicated, the last two VA examinations have resulted in the determinations that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, and the March 2009 VA examination reflects lesser impairment; that is, "occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks."  

Examiners have found that the Veteran does not have deficiencies in most areas required for a 70 percent rating; and the examination results support this finding.  The Veteran was able to function well in jobs not requiring interactions with the public.  He had significant difficulties in employment requiring such contact, but the current 50 percent rating contemplates difficulty in maintaining work relationships, although the Veteran was able to maintain these in the right settings.  The Veteran has not attempted school, and there is no indication of deficiency in this area.  Other than a feeling of distance from his grandchildren he has reported seeing them three times per month, talking with his son daily and what appears to be a close relationship.  No conflicts or additional deficiencies have been reported.  Hence, it does not appear that there are deficiencies in the area of family relations.  

On mental status examinations there have been no deficiencies in judgement or thinking; despite the Veteran's reports of some difficulties in cognition.  

In short, while the Veteran's PTSD has clearly limited the ability of the Veteran to function socially and occupationally, the evidence is against finding deficiencies in most of the areas needed for a 70 percent rating.  

Additional compensation based on staged ratings for is not warranted, as the Veteran's symptomatology associated with these manifestations has otherwise remained stable throughout the appeal.

The Board has considered carefully the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above and at the March 2015 before the undersigned, and have been contemplated by the disability rating to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue. 

The Board also has considered whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which the service-connected psychiatric disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected psychiatric disability, and in evaluating this disability, all relevant symptomatology, to include those not enumerated in the rating criteria, have been considered.  See Mauerhan, supra.  Higher ratings are available but as noted above, the Veteran does not meet those criteria.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for PTSD; therefore, entitlement to a rating in excess of 50 percent for PTSD must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

B.  TDIU

TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

The only service connected disability is PTSD, rated as 50 percent disabling [as continued and confirmed by the adjudication above]; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are not met.  However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

With respect to the Veteran's education and work experience, while the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him in February 2016, as requested in the July 2015 Board remand, at the March 2015 hearing before the undersigned, the Veteran testified that he had worked experience driving and loading trucks and that he worked full time until 2006 when he retired.  See March 9, 2015, Hearing Transcript, Page 14.  He testified that he worked on and off thereafter until 2009.  Id., Page 15.  

At the May 2016 VA examination, the Veteran reported that he had to drop out of high school in the eleventh grade to help his mother financially but later obtained his GED.  He reported that he retired from full time work at a freight company in 2004 and that he drove a truck initially for this company for three years before he was transferred to the loading docks because there were customer complaints about his temper.  He reported a prior 17 year work history as a truck driver with a different company.  It was also indicated the Veteran tried to deliver auto parts on a part time basis for 8 or 9 months in 2010 but that that he could not get along with customers so he left the position.  

In assessing the Veteran's ability to work, the May 2016 VA examiner stated:  

Due to his service connected mental health conditions, the [V]eteran likely could perform simple tasks in a loosely supervised environment with little or no contact with the public.  The [V]eteran had a failed attempt at employment in 2010 in auto parts and, as was consistent with his history, he did not fare well with customer-facing work.  He was, however, successful in the more independent, labor intensive position of a dock worker and he worked in this capacity for over 30 years.  He had a stable employment record, working for only two companies in a 33 or 34 year time span, with no formal reprimands.  Although he could not manage customer interactions, he developed a core social group with whom he spent some time after hours. 

The [V]eteran likely has limited tolerance for authority and his irritability would become problematic in situations of close monitoring of his work.  The [V]eteran's symptoms would have mild impact on his work performance and efficiency.  He can have ruminative thoughts that disrupt his concentration at times.  Task persistence and pace would be impaired during periods of heightened agitation or when depression was more overwhelming.  He appears to [be] able to be timely and consistent in his work attendance.  His ability to understand and follow instructions, retain instructions, and solve problems is not impacted by his PTSD [or] depression.   

The Veteran's own reports are that he was able to successfully maintain employment for decades and remains active in retirement with home projects.  The record reveals no other evidence contradicting the above conclusions as to the impact of the Veteran's PTSD on employability, and the undersigned finds this opinion to be definitive as to this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected psychiatric disability renders him incapable of working with consideration of his employment and educational history

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

A rating in excess of 50 percent for PTSD is denied. 

Entitlement to TDIU is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


